



Exhibit 10.9
cbalogoa08.jpg [cbalogoa08.jpg]
December 27, 2018




Andrew J. Thomas
Craft Brew Alliance, Inc. 929 North Russell Street Portland, Oregon 97227


Re:    Employment Agreement Dear Andy:
This letter amends and supersedes your employment letter dated June 20, 2016,
and any prior formal or informal agreement regarding your employment by Craft
Brew Alliance, Inc. (the "Company"), with the exception of any confidentiality,
noncompetition, and/or nonsolicitation agreement(s) you have entered into with
the Company.


This letter constitutes your Employment Agreement (this "Agreement") with the
Company, effective January 1, 2019 (the "Effective Date"). You and the Company
are collectively referred to in this Agreement as "the Parties" (or individually
as a "Party"). This Agreement sets forth the terms and conditions of your
continued employment with the Company as its Chief Executive Officer as of the
Effective Date. Capitalized terms not otherwise defined in the body of this
Agreement have the meanings set forth on Exhibit A.


1.
Term



The term of this Agreement shall be three years, from the Effective Date through
December 31, 2021 (the "Contract Term"), subject to Section 3 of this Agreement.
In the event that the Company experiences a Change in Control Event, the
Contract Term will extend to the later of (a) the first anniversary of the
Change in Control Event or (b) the date set forth in the preceding sentence. In
the event of a termination by either Party without Cause or Good Reason on or
before the end of the Contract Term, the terminating Party shall provide the
other Party with at least 60 days' written notice of termination.


2.
Compensation and Benefits



2.1    Base Compensation


As of the Effective Date, your annual base salary rate is $500,000, subject to
standard tax withholdings and other payroll deductions. Your base salary level
will be reviewed
annually for adjustment by the Compensation Committee of the Company's Board of
Directors (the "Board"), with salary adjustments, if any, generally made
effective as of January 1st.


2.2    Short-Term Incentive Compensation


You will be eligible for short-term incentive ("STI") compensation under the
Company's Annual Cash Incentive Plan. For 2019, your total STI target amount is
$375,000. For subsequent years, the performance targets and STI target amounts
will be determined annually by the Compensation Committee.


2.3    Long-Term Incentive Compensation


You will also be eligible to participate in the Company's 2014 Stock Incentive
Plan (or its successor) as determined by the Compensation Committee.







--------------------------------------------------------------------------------





2.4    Employee Benefits


You are eligible to participate in employee benefit programs made available to
the Company's executive officers. You will receive paid time off consistent with
the policies for executive officers of the Company.


3.
Termination & Severance



3.1    Termination During Contract Term


Except as provided in Section 3.2, in the event that (a) the Company terminates
your employment effective on a date prior to or as of the end of the Contract
Term for any reason other than Cause or (b) you terminate your employment prior
to or as of the end of the Contract Term due to Good Reason, the Company will
continue to pay you your then current base salary for 12 months from your
termination date (the "Severance Period"). The severance payments under this
paragraph shall not exceed two times the lesser of (y) the sum of your
annualized compensation based upon your annual salary in the year preceding the
year in which your employment is terminated (adjusted for any increase during
that year that was expected to continue indefinitely if your employment had not
terminated) and (z) the applicable dollar limit under Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended (the "Code"), for the calendar year in
which your employment is terminated.


In addition, if you become entitled to severance pay under the first paragraph
of this Section 3.1, the Company will also make a lump sum payment to you within
45 days of your termination of employment in an amount equal to the amount
necessary to pay your COBRA premiums for continuation of group health insurance
coverage during the Severance Period based on such premiums in effect on the
date of your termination.


3.2    Termination in Connection with a Change in Control Event.


In the event that (a) the Company experiences a Change in Control Event and
(a)either (i) the Company terminates your employment effective on a date prior
to the first anniversary of the Change in Control Event for any reason other
than Cause or (ii) you terminate your employment prior to the first anniversary
of the Change in Control Event due to Good Reason, and (c) in the case of a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event, you represent and warrant that, as of the termination of your
employment, you have not entered into any understanding or arrangement with the
acquiring individual or entity regarding future employment, the Company will (A)
make a lump sum payment to you within 45 days of the termination of your
employment equal to the sum of: your then current monthly base salary multiplied
by 24; (2) an amount equal to the amount necessary to pay your COBRA premiums
for continuation of group health insurance coverage for 24 months based on such
premiums in effect on the date of your termination; and (3) your full target STI
bonus amount for the year in which your termination of employment occurs and (B)
effective immediately prior to your termination of employment: (x) fully vest
all Restricted Stock Units; (y) fully vest and cause to become immediately
exercisable all outstanding stock options granted to you prior to the Change in
Control Event; and (z) pay out, within 45 days following your termination of
employment, any applicable outstanding Performance Share Award based, as
determined in the reasonable discretion of the Compensation Committee, on the
pro rata portion of the performance period that has lapsed and the extent to
which progress towards the applicable performance goals has been achieved;
provided, however, that each outstanding Performance Share Award shall be
treated as earned and vested at no less than 33% of the target amount. The
payments and benefits under this Section 3.2 are in lieu of the benefits under
Section 3.1, and in no event will you be paid benefits under both Sections 3.1
and 3.2.


Notwithstanding the foregoing, in the event that (A) the Company experiences a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event and (B) prior to the date of payment under this Section 3.2 you
accept a position with the acquirer of the Company's assets, which in any other
Change in Control Event would not justify a termination for Good Reason under
clause (b)(ii) of the preceding paragraph, all benefits under Sections 3.1 and
3.2 will be forfeited.


The Parties agree and acknowledge that their intent is that none of the benefits
payable under this Section 3.2 shall constitute an "excess parachute payment"
under
Section 280G of the Code that would give rise to an excise tax under Section
4999 of the Code or a loss of deduction under Section 280G of the Code. To give
effect to that intent, and notwithstanding any other provision of this Agreement
to the contrary, the Parties specifically agree that the aggregate amount of the
benefits payable to you or for your benefit that constitute "parachute payments"
within the meaning of Section 280G(b)(2) of the Code, under this Agreement or
any other





--------------------------------------------------------------------------------





agreement or arrangement between you and the Company, shall not exceed 2.99
multiplied by your "base amount," as defined in Section 280G(b)(3) of the Code
(the "Maximum Benefit Amount"). The Company shall make all calculations and
determinations under this Section 3.2 (including application and interpretation
of the Code and related regulatory, administrative and judicial authorities) in
good faith, which calculations and determinations shall be binding on you absent
manifest error. The Company shall provide you with a reasonable opportunity to
review and comment on the Company's calculations. If at any time it is
determined that the amount paid to you or for your benefit pursuant to this
Agreement or any other agreement or arrangement between you and the Company
exceeded the Maximum Benefit Amount, you shall immediately repay the excess to
the Company, together with interest from the date of original payment to you at
the discount rate applicable under Section 280G(d)(4) of the Code.


3.3    Termination at End of Contract Term


Following the Contract Term, if the Parties have not negotiated a replacement
agreement or renewal of this Agreement, this Agreement shall terminate (except
with respect to any obligations that expressly extend beyond termination) and
employment may continue on an at-will basis with either Party free to end the
employment relationship for any reason at any time, with or without Cause, Good
Reason or notice, and without severance obligations.


3.4    Release of Claims


The Company will require you to execute an appropriate general release of all
claims that you may have relating to your employment with the Company and
termination of your employment as a condition to your receipt of any severance
payments or other benefits under this Agreement other than those required by law
or provided to employees generally. If such general release of claims is not
executed within 30 days following the date your employment with the Company is
terminated, all severance payments and other benefits payable after such 30-day
period will be forfeited, and you agree to repay any severance payments, and the
value of other benefits, paid to you during such period.


3.5    Competition During Severance Period


If, during the Severance Period, you become employed or associated with a
brewing or other company that the Company determines, in its reasonable
discretion, is a competitor of the Company or the portion of the Company's
business relating to alcoholic beverages, your severance payments and benefits
under Section 3.1 will terminate as of the effective date of such employment or
association. The foregoing does not supersede or replace any provision of any
noncompetition agreement between you and the Company, including without
limitation the Employee Noncompetition and Nonsolicitation Agreement described
in Section 4.


4.
Noncompetition and Nonsolicitation



You agree to execute and deliver the Employee Noncompetition and Nonsolicitation
Agreement attached hereto as Exhibit B prior to the Effective Date. If you fail
to execute and deliver the Employee Noncompetition and Nonsolicitation Agreement
prior to the Effective Date, this Agreement will be void ab initio.


5.
Nondisclosure



At all times during and after your employment with the Company, you agree that
you will not use or disclose any Confidential Information for any purpose,
except for the purpose of benefiting the Company consistent with the Company's
instructions or intentions during the course of your employment. For purposes of
this Agreement, "Confidential Information" shall be broadly construed to mean
all of the Company's proprietary or non-public business information and all
trade secrets. You agree to use the highest degree of care in safeguarding
Confidential Information against loss, theft, inadvertent disclosure or
unauthorized access or use. In the event that you receive notice at any time of
any legal obligation to disclose any Confidential Information, you agree to
notify the Company immediately in order to provide the
Company with an opportunity to protect its interests. You further agree that you
will deliver to the Company immediately upon termination of employment or at any
time upon the Company's request, all Confidential Information, whether or not
written, produced or compiled by you and that you will not maintain access to or
possession of Confidential Information following termination of your employment
at the Company. This nondisclosure obligation and this Agreement supplement, and
do not supersede, any other confidentiality agreement you have entered into at
any time with the Company.







--------------------------------------------------------------------------------





6.
Signing and Retention Bonuses



On the Effective Date (or the first business day thereafter following your
execution of the Employee Noncompetition and Nonsolicitation Agreement described
in Section 4 above), you will receive a signing bonus of $20% of 2019 STI target
award. If you remain employed with Company under this Agreement as of the
respective dates listed, you will be entitled to retention bonuses as follows:
(i) on March 31, 2020, a cash payment equal to 20% of the total STI award paid
to Employee under the Company’s Annual Cash Incentive Plan for 2019; provided
that such payment will not be more than 20% or less than 12% of the target STI
award for 2019; (ii) on March 31, 2021, 30% of the total STI award paid to
Employee for 2020; provided that such payment will not be more than 30% or less
than 18% of the target STI award for 2020; and on March 31, 2022, 50% of the
total STI award paid to Employee for 2021; provided that such payment will not
be more than 50% or less than 30% of the target STI award for 2021. If you fail,
for any reason, to remain employed with Company through the dates specified, you
will not be entitled to the respective retention bonus(es).


7.
Code Section 409A



For purposes of this Agreement, a termination of your employment will be deemed
to occur only when or if there has been a "separation from service" as such term
is defined in Treasury Regulation Section 1.409A-1(h). The severance payments
and other benefits under this Agreement are intended to be exempt from the
requirements of Section 409A of the Code by reason of all payments under this
Agreement being either "short-term deferrals" within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) or separation pay due to involuntary
separation from service under Treasury Regulation Section 1.409A-1(b)(9)(iii).
All provisions of this Agreement shall be interpreted in a manner consistent
with preserving these exemptions.


8.
Severability



In the event that a court of competent jurisdiction determines that a provision
of this Agreement is unenforceable or not fully enforceable, the Parties agree
that this Agreement is severable and should be enforced to the full extent
allowed by law to best effectuate the intentions of the Parties.


9.
Code of Conduct



By your signature below, you agree to comply with the Company's Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company's
policies and procedures in effect from time to time for senior executives of the
Company.




We appreciate your continued efforts on behalf of the Company and look forward
to having you as a member of our team for years to come.


Sincerely,
/s/ David Lord        
David Lord
Chairman of the Board    






Acknowledged and Agreed:


/s/ Andrew J. Thomas                Date:12/28/2018        
Andrew J. Thomas
Attachments: Exhibit A (Definitions)
Exhibit B (Employee Noncompetition and Nonsolicitation Agreement)















--------------------------------------------------------------------------------





EXHIBIT A


Definitions




1."Cause" shall mean that (a) you have engaged in conduct which has
substantially and adversely impaired the interests of the Company, or would be
likely to do so if you were to remain employed by the Company; (b) you have
engaged in fraud, dishonesty or self-dealing relating to or arising out of your
employment with the Company; (c) you have violated any criminal law relating to
your employment or to the Company; (d) you have engaged in conduct which
constitutes a material violation of a significant Company policy or the
Company's Code of Conduct and Ethics as in effect from time to time, including,
without limitation, violation of policies relating to discrimination,
harassment, use of drugs and alcohol and workplace violence; or (e) you have
repeatedly refused to obey lawful directions of the Board.


2."Change in Control Event" shall mean the occurrence of any of the following
events:


(a)Any one person or entity, or more than one person or entity acting as a group
(as defined in Treasury Regulation Section 1.409A-3), acquires ownership of
stock of the Company that, together with stock previously held by the acquirer,
constitutes more than 50 percent of the total fair market value or total voting
power of the Company's stock. If any one person or entity, or more than one
person or entity acting as a group, is considered to own more than 50 percent of
the total fair market value or total voting power of the Company's stock, the
acquisition of additional stock by the same person or entity or persons or
entities acting as a group does not cause a Change in Control Event. An increase
in the percentage of stock owned by any one person or entity, or persons or
entities acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property, is treated as an acquisition of
stock; or


(b)A majority of the members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of appointment or election; or


(c)Any one person or entity, or more than one person or entity acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by that person or entity or persons or entities
acting as a group) assets from the Company that have a total gross fair market
value equal to at least 75 percent of the total gross fair market value of all
the Company's assets immediately prior to the acquisition or acquisitions. Gross
fair market value means the value of the Company's assets, or the value of the
assets being disposed of, without regard to any liabilities associated with
these assets.


In determining whether a Change in Control Event has occurred, the attribution
rules under Section 318 of the Code will apply to determine stock ownership. The
stock underlying a vested option is treated as owned by the individual who holds
the vested option, and the stock underlying an unvested option is not treated as
owned by the individual who holds the unvested option.


3."Good Reason" shall mean the occurrence of one or more of the following events
without your consent: (a) a material reduction in your base compensation; (b) a
material reduction in your authority, duties, or responsibilities as the
Company's Chief Executive Officer; (c) a material reduction in the authority,
duties, or responsibilities of the person or persons to whom you report
(including, if applicable, a requirement that you report to a Company officer or
employee instead of reporting directly to the Board); or (d) a relocation of
your principal office to a location that is more than 100 miles from Portland,
Oregon; provided, however, that "good reason" shall only be deemed to have
occurred if: (i) within 90 days after the initial existence of the circumstances
constituting "Good Reason," you provide the Company with a written notice
describing such circumstances; (ii) the Company fails to cure the circumstances
within 30 days after the Company receives your notice; and (iii) you terminate
your employment with the Company within 90 days of the date of your notice.





















--------------------------------------------------------------------------------





EXHIBIT B




EMPLOYEE NONCOMPETITION AND NONSOLICITATION AGREEMENT


This NONCOMPETITION AND NONSOLICITATION AGREEMENT (“Agreement”)
is made as of the 1st day of January, 2019, by and among Craft Brew Alliance,
Inc. (the “Company”) and Andrew J. Thomas (the “Employee”).


WHEREAS, as Chief Executive Officer of the Company, the Employee has and will
have access to significant and increased knowledge and experience in the
Company’s business and intimate knowledge of its customers, processes, trade
secrets and/or other business information; and


WHEREAS, the Company needs to protect its commercial good will, intellectual
property, and other assets; and


WHEREAS, the Employee has received a bona fide advancement in his position as a
result of increased authority, duties and responsibilities that are expanding in
scope and complexity, as well as geographically, in connection with the recent
acquisition of three partner breweries located in Massachusetts, North Carolina
and Florida, including brands, facilities, employees, assets and liabilities as
applicable, depending on the transaction structure; and


WHEREAS, the Company and the Employee are entering into an Employment Agreement
of even date herewith (the “Employment Agreement”) that has a term expiring on
December 31, 2021, and provides for increased compensation, including enhanced
base compensation, a signing bonus, a retention bonus, and additional
compensation payable under specified circumstances following termination of
employment, in each case as described therein; and


WHEREAS, the effectiveness the Employment Agreement is conditioned upon the
execution of this Agreement by Employee;


NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below, the parties’ desire to preserve the value inherent in the Company for
their mutual benefit, and for other valuable consideration, including but not
limited to the Employee’s continued employment by the Company and his bona fide
advancement as described above, the Employee, intending to be legally bound
hereby, agrees with the Company as follows:


1.
Definitions.



“Competing Business” shall mean any brewing or other company that the Company
determines, in its reasonable discretion, is a competitor of the Company or the
portion of the Company’s business relating to alcoholic beverages.


“Person” shall mean an individual, partnership, corporation, limited liability
company, limited liability partnership, association, trust, joint venture,
unincorporated organization and any government, governmental department or
agency or political subdivision thereof.


“Protected Territory” shall mean the United States of America.


2.At-Will Employment. Notwithstanding anything contained in this Agreement, the
Employee’s employment by the Company is “at will,” meaning that either the
Employee or the Company may terminate the employment relationship at any time,
with or without notice, and for any reason or no reason.


3.Noncompetition. During the period of the Employee’s employment by the Company
through the end of Employee’s employment for any reason, and for a period of
twelve (12) months following the termination of Employee’s employment by the
Company, Employee agrees that Employee will not, singly, jointly, or as a
partner, member, employee, agent, officer, director, stockholder (except as a
holder of not more than five percent of any class of stock listed on a national
securities exchange, or actively traded in a national over-the-counter market),
consultant, independent contractor, or joint venturer of any other Person, or in
any other capacity, directly or beneficially own, manage, operate, join,
control, or participate in the ownership, management, operation or control of,
or authorize the use of his name by, or work for, or provide consulting,
financial or other assistance to, or provide any beneficial services of any kind
to, or be connected in any manner with, a Competing Business within the
Protected Territory.





--------------------------------------------------------------------------------







4.Nonsolicitation. During the period of the Employee’s employment by the Company
through the end of Employee’s employment for any reason, and for a period of
twelve
(1)months following the termination of Employee’s employment by the Company,
Employee agrees not to:


(a)employ, retain or engage (as an employee, consultant, or independent
contractor), or induce or attempt to induce to be employed, retained or engaged,
any Person who is or was during the term of the Employee’s employment with the
Company, and for a period of one year thereafter, an employee, consultant or
independent contractor of the Company;


(b)induce or attempt to induce any Person who is or was during the term of the
Employee’s employment with the Company, and for a period of one year thereafter,
an employee, consultant, or independent contractor of the Company, to terminate
such Person’s employment or other relationship with the Company; or


(c)induce or attempt to induce any Person who is or was during the term of the
Employee’s employment with the Company, and for a period of one year thereafter,
a customer or client of the Company, or who otherwise is a contracting party
with the Company, to terminate such Person’s relationship with the Company or to
do business with any Competing Business.


5.Representations. Employee hereby represents that his at-will employment with
the Company and his performance of all the terms of this Agreement will not
result in a breach of any agreement with a third party, including the breach of
any agreement to keep in confidence proprietary information acquired by the
Employee prior to his employment by the Company or to refrain from competing
with any third party. Employee represents that he has not entered into, and
agrees he will not enter into, any oral or written agreement in conflict with
this Agreement.


6.Survival. The Employee’s obligations under this Agreement shall survive the
termination of the Employee’s employment with the Company regardless of the
manner of, or circumstances surrounding, such termination, and shall be binding
upon the Employee’s heirs, executors, administrators and legal representatives.


7.Equitable Remedies. The Employee agrees that the restrictions imposed on
Employee in this Agreement are reasonable given the highly competitive nature of
the Company’s business and that a breach of any of the provisions of this
Agreement by the Employee will cause irreparable harm to the Company, and that
in the event of such breach the Company shall have, in addition to any and all
remedies at law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of the Employee’s obligations
hereunder, and that the Company need not post any bond as a condition of seeking
any such injunction, specific performance, or any other equitable relief.


8.Waivers and Amendments. The respective rights and obligations of the Company
and the Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of the Employee and a duly authorized representative of the Company.


9.Successors and Assigns. The Company shall have the right to assign the
benefits of this Agreement to any entity that acquires the Company’s business
whether by merger, purchase of capital stock or purchase of all or substantially
all of the assets of the Company.


10.Notification of New Employer. In the event that the Employee’s employment is
terminated (either by the Employee or the Company), the Employee hereby
authorizes the Company to notify the Employee’s new employer regarding the
Employee’s rights and obligations under this Agreement, and any other agreement
by which the Employee is bound.


11.Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and supersedes in their entirety all other or prior agreements, whether oral or
written, with respect thereto. Notwithstanding the foregoing, this Agreement
shall not be interpreted as superseding or replacing any provision of the
Employee’s employment letter agreement with the Company, including without
limitation any provision terminating severance benefits in the event of
competition by the Employee.


12.Partial Invalidity/Severability. The Company and the Employee agree that the
covenants set forth in this Agreement shall be enforced to the fullest extent
permitted by law. Accordingly if any court or arbitrator shall determine that
such covenant is unenforceable for any reason, including, without limitation,
because it covers too extensive a geographical area or survives too long a
period of time, then the parties intend that such covenant shall be deemed to
cover only such maximum





--------------------------------------------------------------------------------





geographical area and maximum period of time, if applicable, and/or shall
otherwise be deemed to be limited in such manner, as will permit enforceability
by such court or arbitrator. In the event that any one or more of such covenants
shall, either by itself or together with other covenants, be adjudged to go
beyond what is reasonable in all the circumstances for the protection of the
interests of the Company and its shareholders, but would be adjudged reasonable
if any particular covenant or covenants or parts thereof were deleted,
restricted, or limited in a particular manner, then the said covenants shall
apply with such deletions, restrictions, or limitations, as the case may be. The
Company and the Employee further agree that the covenants set forth in this
Agreement are reasonable in all circumstances for the protection of the
legitimate interests of the Company and its shareholders.


13.Governing Law and Venue. This Agreement shall be governed by and interpreted
under and in accordance with the laws of the State of Oregon. Venue for
enforcement of any terms of this Agreement shall be in the state or federal
courts for the State of Oregon.


The parties have duly executed this Noncompetition and Nonsolicitation Agreement
as of the date first above written.


COMPANY:                        EMPLOYEE:


Craft Brew Alliance, Inc.






By:                                                  
Name: David Lord                    Name: Andrew J. Thomas
Title: Chairman of the Board







